Title: Enclosure I: Philip and Anthony Filicchi to the Governor of Leghorn, 21 October 1793
From: Filicchi, Philip,Filicchi, Anthony
To: Governor of Leghorn


            
              Leghorn [Italy] 21 Octr 1793.
            
            We have the Honor to lay before Your Eccelency a Copy of the Certificate of the Oath
              taken in New York by every Individual of the Crew of the American Brig the Minerva (as
              well as the Extract of the Articles of Navigation, by which every Seaman who without
              leave of the Captain is absent from the Vessel for the space of 48 Hours loses every
              right to claim his Wages). Alexander Haterton Mariner
              having incurred this penalty has enter’d into His Britannic Majesty’s service on board
              of the Frigate the Meleager. Several days after an Officer of the said Frigate came to
              demand the Man’s Wages, declaring moreover that he would in this Port take away by
              force from the said Brig Minerva that navigates under the Colours of the United States
              of America, the Mate, & one, or two more Men whom he asserts to be born in
              England, not valuing that these People having been since naturalized Americans have
              volontarily given up the Privelege of being consider’d as Englishmen.
            Lest a violence of this kind should take place in spite of the Laws, We, to whom the
              Vessel is consign’d, have thought it our Duty to have recourse to the Protection of
              Your Eccelency, & the more so, as the Vessel would be
              disabl⟨ed⟩ to proceed in her intended Voyage, if the Threats of the English Officer
              were to be realiz’d, as there being no American Sailors to be found in Leghorn, the
              Captain would be oblig’d to take Foreigners, who would be liable to be taken away from
              him when at Sea, & lose thus both Vessel & Cargo. General Washington will be
              pleas’d to find that even without the assistance of an American Consul, notice has
              been taken of his Circular in which he requests protection for the American
                Colours. We remain with the greatest respect Your
              Eccellency’s Most humble & obt Servts
            
              Philip & Anty Filicchi
            
          